Title: From Alexander Hamilton to James McHenry, 16 December 1798
From: Hamilton, Alexander
To: McHenry, James



Private
New York Decr. 16. 1798
Dr. Sir

I regretted that I was detained to the last moment of being in time for the stage, to which my baggage had been previously sent, and thereby prevented from calling upon you before my final departure from Philadelphia.
If the recruiting service is to be confided to me, I ought as soon as possible to be definitively apprised of it, and in the mean time, I shall be glad to have the instructions heretofore prepared for that purpose, that I may endeavour to obtain for your final decision new lights from officers who have had experience in this branch of the service. My own was very limited, and it is of great importance to proceed upon a right plan.
You recollect that shortly after my first appointment, I was desired to turn my attention to a system of regulations for the tactics and discipline of the army. From that moment I have devoted much of my time to the preliminary investigations—and I shall devote a much larger proportion, if I am to consider myself as now in service and intitled to the emoluments of the station. For to be frank with you, it is utterly out of my power to apply my time to the public service, without the compensations, scanty enough, which the law annexes to the office. If I were to receive them from the day of the appoint[ment] I should be at least a thousand pounds the worse for my acceptance. From the time it was first known that I had reengaged in military life, the uncertainty of my being able to render services for which I might be retained drove away ☞more than half my professional practice, which I may moderately estimate at four thousand pounds a year. My pecuniary sacrifices already to the public ought to produce the reverse of a disposition every where to compel me to greater than the law imposes. This remark, I am well aware, is not necessary for you personally.

Again: If I am to discharge with effect the duties of my present office, I must make frequent journeys from one part of the army to another. Every body knows that the expences of such journeys would quickly eat out the narrow allowances of a Major General. It will be disagreeable to be exposed to the dilemma of compromitting my reputation and that of the Government by not producing the results to be expected from the department, or of ruining myself once more in performing services for which there is no adequate compensation. The precedent of last war is a full comment on the propriety of an extra allowance to the Inspector General. It is indeed indispensable if he is to be useful.
It is always disagreeable to speak of compensations for one’s self but a man past 40 with a wife and six Children, and a very small property beforehand, is compelled to wave the scruples which his nicety would otherwise dictate.
With great esteem & regard   I remain Dr. Sir   Yr Obed servant

A Hamilton


P.S. I imagine it may be serviceable to communicate to Wolcott the two letters received from the Commander in Chief, containing the results of our deliberations.
James Mc.Henry Esqr

